Title: From Benjamin Franklin to Silas Deane, 3 July 1777
From: Franklin, Benjamin
To: Deane, Silas


Dear Sir
Passy, July 3. 1777.
I have just received the inclos’d from St. Malo, which I send for your Consideration, and as Capt. Wickes will want Credit there, perhaps it may be well to accept the Offers of these Gentlemen. I shall be satisfy’d perfectly with what you may think proper to do on the Occasion. I am, with great Esteem, Your most obedient humble Servt.
B Franklin
Honble Silas Deane Esqr
 
Endorsed: Dr. Franklin
Notation: Dr. Franklin
